Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 04/24/2020, the preliminary amendment has been entered and the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are patentable for the reasons set forth in this Office action:
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
GUO JUNBO (CN 104566591 A) is considered to be the prior art document closest to claim 1.   GUO JUNBO  (copy with English language translation attached) discloses a non-contact control method and device for a range hood, and specifically discloses (see description, paragraphs [0006]-[0047], and fig. 1-8): 
the device comprises a non-contact control device 2, a starting end infrared receiving sensor 211, an intermediate infrared receiving sensor 212, another intermediate infrared receiving sensor 213, an ending end infrared receiving sensor 214, a starting end infrared emitting diode 221, an intermediate infrared emitting diode 222, another intermediate infrared emitting diode 223, an ending end infrared emitting diode 224, and an optical filter 23; 
the method comprises the following steps: 
S1: a plurality of infrared emitting diodes sequentially emitting infrared light outwards, and a plurality of infrared receiving sensors sequentially detecting the infrared light intensity when the corresponding infrared emitting diodes emit light and the background infrared light intensity when the corresponding infrared emitting diodes are extinguished; 
S2: recognizing a control gesture in real time according to the infrared light intensity detected by the plurality of infrared receiving sensors; 
S3: generating a control instruction according to the control gesture to control the range hood; 
step S1 comprises: S11:  one of the plurality of infrared emitting diodes emitting infrared light outwards; S12. after a preset time t31 is delayed, the infrared receiving sensor corresponding to the infrared emitting diode detecting the infrared light intensity; 
S13: extinguishing the infrared emitting diode; 
S14: after another preset time t41 is delayed, the infrared receiving sensor corresponding to the infrared emitting diode detecting the infrared light intensity after extinguishing; 
S15: determining whether all infrared emitting diodes are turned on once; if yes, executing step S2, and if not, cyclically executing steps S11-S14 until all infrared emitting diodes are turned on once, sequentially;
step S2 comprises: S21: determining whether none of infrared receiving sensors detects a target and the duration is greater than a preset value To;
S22: determining whether flag bits of all infrared receiving sensors are 1 and a first gesture flag bit is 1, and if not, entering S23;
S23: determining whether the flag bits of all infrared receiving sensors are 1 and a second gesture flag bit is 1, and if not, entering S24;
S24: zero clearing the flag bits of all the infrared receiving sensors and the gesture flag bit, and ending gesture recognition.

GUO JUNBO does not disclose the following limitations of claim 1:
the equation satisfied by the distance between receiving devices of sensing devices wherein a distance L between two infrared receiving devices respectively in the two sets of the infrared gesture sensing devices meets the following condition:
H* tan (θ) + H * tan (β) + W_min < L <H * tan (θ) + H * tan (β) + W_max.

GUO JUNBO does not disclose the following limitations of claim 5:
an analysis device determines whether the number of times of receiving noise signals by the two sets of sensing devices exceeds the preset tolerable number of times, and if the number of times of receiving the noise signals by any set of the two sets of sensing devices exceeds the preset tolerable number of times, a detection signal analysis device outputs an invalid control signal. 

Therefore, GUO JUNBO, taken alone or in combination with the other cited documents does not teach nor fairly suggest the limitations of claims 1-5.

Sharp (US 5406073), Eriksson (US 8643628), Iyer (US 2015/0248796), Withanage Don (US 2017/0269699), Cho (US 2018/0217670) and Li (US 2021/0294426) disclose light based sensing devices.   The references taken alone or in combination with the other cited documents do not teach nor fairly suggest the limitations of claims 1-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571)272-3058. The examiner can normally be reached M-F 730-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN C HOLLOWAY III/Primary Examiner, Art Unit 2683